Citation Nr: 1741786	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  06-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for left knee pain associated with gout prior to July 15, 2014.

2. Entitlement to an initial disability rating in excess of 10 percent for bilateral hallux valgus associated with gout prior to July 15, 2014.

3. Entitlement to an initial disability rating in excess of 10 percent for low back pain associated with gout prior to July 15, 2014.

4. Entitlement to an initial disability rating in excess of 10 percent for neck pain associated with gout prior to July 15, 2014.

5. Entitlement to an effective date prior to July 15, 2014, in connection with a 60 percent rating for gout.

6. Entitlement to an initial disability rating in excess of 30 percent for exercise induced asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1977 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for gout, and exercise induced asthma, rated as noncompensable and 10 percent disabling, respectively, effective December 1, 2003.  The Veteran disagreed with the initial ratings and the current appeals ensued.

In October 2008, the Board remanded the instant claims for further development.

In an October 2011 rating decision, separate 10 percent ratings were assigned for left knee pain associated with gout, bilateral hallux valgus associated with gout, low back pain associated with gout, and neck pain associated with gout.

The Board again remanded the claims in March 2015 for further development.  

In an August 2015 rating decision, service connection for gout, previously rated separately as neck pain, low back pain, left knee pain, and bilateral hallux valgus associated with gout, was granted with an evaluation of 60 percent, effective July 16, 2015.  In a September 2015 letter, the Veteran stated that he agreed with the 60 percent rating assigned, but disagreed with the effective date of the rating.

In September 2016, the Board granted an earlier effective date for the 60 percent rating for gout of July 16, 2014, and denied ratings in excess of 10 percent prior to July 15, 2014, for the left knee, low back, and neck pain, as well as a rating in excess of 30 percent for asthma.  The Board also granted separate 10 percent ratings for right and left hallux valgus associated with gout prior to July 15, 2014.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued an Order granting a Joint Motion for Partial Remand by the parties, vacating the decision with respect to the issues described above, and remanding the matter to Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

In May 2017, the Court stated that the Board erred when it found that VA had satisfied its duty to assist in developing the case.  38 U.S.C. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159 (2016).  Specifically, the Board failed to ensure that VA made reasonable efforts to obtain VA medical records.  In July 2015, the Veteran sent VA an authorization for release of his Naval Hospital (NH) Yokosuka records for the years 2003 to 2013.  In a July 2009 VA treatment note, a social worker at VAMC Manila documented that the Veteran reported he was receiving treatment for service-connected and non-service-connected conditions at NH Yokosuka.  The record also contains documentation of the Veteran's prescriptions at NH Yokosuka from 2005, 2012, 2013, and 2014.  However, the only records associated with the file from this facility appear to be pulmonary testing results from 2005 and a three-page family practice document from April 2004.  Because there is a ten-year gap in medical treatment records for the Veteran's service-connected conditions in the possession of a federal agency and no documentation of any attempts by VA to obtain these records, the Court concluded that the Board erred in finding that VA satisfied the duty to assist in developing the case.  38 U.S.C. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  Because the records potentially relate to all conditions at issue, the error requires remand of all issues to obtain these medical records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

The Court also found that the Board likewise erred in failing to obtain records for the Veteran's asthma treatment in the time between the Board's March 2015 remand and the last, preceding action by the VA Regional Office.  In its 2015 decision, the Board noted that the Veteran saw his regular physician every 3 to 4 months, and none of the records were associated with the claims folder.  The Board remanded the case and ordered the agency of original jurisdiction to attempt to obtain medical evidence of treatment for asthma "from VA or otherwise" since the RO's last action on the case.  This last action by the RO appears to have been in October 2011.  However, the record contains no documentation of asthma treatment from 2011 until March 2015 and no documentation of any attempt to obtain such records.  The Board's failure to ensure compliance with the remand instructions is error.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, the Veteran submitted correspondence with additional evidence, received July 19, 2017.  Therein, he expressed a desire to remand his case to the AOJ for review of this additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records with regard to the following:

a)  All treatment records from Naval Hospital Yokosuka for the years 2003 to 2013.  

b)  All treatment records for asthma, from VA or otherwise, from 2011 until March 2015.

c)  Ask the Veteran to identify the names, addresses, and approximate dates of treatment for any other health care providers who have treated his service-connected disabilities and request such records.  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for service-connected disabilities or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf and associate them with the claims folder.

d)  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the above to the extent possible, and any other development deemed necessary, review the record and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




